DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: It appears that microorganisms in the title is misspelled.
Appropriate correction is required.

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.  

Examiner Suggestions
Claim 6 should read “active compatible compounds”.
Claim 8 the examiner suggests removing the word “the” before control as it is unnecessary and reads better without it.
Claim 10 the examiner suggests removing the word “against” as it is unnecessary and the claim reads better without it.

Claim Rejections - 35 USC § 112 and/or 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
 

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-11 are rejected under 35 U.S.C. 101 and/or 35 U.S.C. 112 (b)/2nd paragraph because the claimed recitation of a use, without setting forth any steps involved in the process, results in an improper definition of a process, i.e., results in a claim which is not a proper process claim under 35 U.S.C. 101 and is indefinite under U.S.C. 112 (b)/2nd paragraph.  See for example Ex parte Dunki, 153 USPQ 678 (Bd.App. 1967) and Clinical Products, Ltd. v. Brenner, 255 F. Supp. 131, 149 USPQ 475 (D.D.C. 1966), and Ex parte Erlich, 3 USPQ2d 1011 (Bd. Pat. App. & Inter. 1986. 
Claims 8-11 provide for the use of compounds of general formula (I) but, since the claim does not set forth any steps involved in the method/process, it is unclear what method/process applicant is intending to encompass.  A claim is indefinite where it merely recites a use without any active, positive steps delimiting how this use is actually practiced. 
 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5-14 are rejected under 35 U.S.C. §112, first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter that was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention. Applicants are directed to the Guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112 ¶1 "Written Description" Requirement, Rev. 1, 2008; at http://www.uspto.gov/web/menu/written.pdf. 
The claims broadly embrace compounds of general formula (I) and structural isomers, etc. thereof, compositions comprising these compounds, and methods for controlling phytopathogenic microorganisms which comprise applying these compounds, necessitating structure/function relationships.
The specification discloses compounds of general formula (I) as the genus of compounds having the required activities. The specification is silent however on structural isomers/isomers of these compounds that are also instantly claimed. The specification merely discloses compounds of general formula (I).
However, the specification fails to disclose any of the claimed isomers, structural isomers which have the requisite ability to control phytopathogenic microorganisms. Thus it is clear that Applicants' description of structure and activity regarding the genus of structural isomers which need only have the same molecular formula and need not share any of applicant’s general formula (I) structure is based in large part on conjecture. The structural isomers having anti-fungal/anti-microorganism activity, and having the ability to serve as agents to control phytopathogenic fungi, etc. were not known in the prior art at the time of the instant invention by Applicants, and include compositions yet to be discovered. 

Applicant's attention is also directed to In re Shokal, 113 USPQ 283 (CCPA 1957), wherein it is stated:
It appears to be well settled that a single species can rarely, if ever, afford sufficient support for a generic claim.  In re Soll, 25 CCPA (Patents) 1309, 97 F2d 623, 38 USPQ 189; In re Wahlforss, 28 CCPA (Patents) 867, 117 F2d 270, 48 USPQ 397.  The decisions do not however fix any definite number of species which will establish completion of a generic invention and it seems evident therefrom that such number will vary, depending on the circumstances of particular cases.  Thus, in the case of small genus such as the halogens, consisting of four species, a reduction to practice of three, perhaps even two, might serve to complete the generic invention, while in the case of a genus comprising hundreds of species, a considerably larger number of reductions to practice would probably be necessary.

As stated in MPEP 2163 II: If the application as filed does not disclose the complete structure (or acts of a process) of the claimed invention as a whole, determine whether the specification discloses other relevant identifying characteristics sufficient to describe the claimed invention in such full, clear, concise, and exact terms that a skilled artisan would recognize applicant was in possession of the claimed invention. The instant specification is devoid of a description for the numerous possible structural isomers having only the molecular formulae of general formula (I) and their activity against phytopathogenic microorganisms. The specification merely discloses the structure and function compounds of general formula (I), previously described in the prior art. Thus, Applicants have failed to demonstrate possession of the numerous structural isomers claimed. Disclosure of function alone is little more than a wish for possession; it does not satisfy the written description requirement. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406 (written description requirement not satisfied by merely providing “a result that one might achieve if one made that invention”); In re Wilder, 736 
The disclosed structural features for general formula (I), do not constitute an adequate description to demonstrate possession of the numerous structural isomers which only share a molecular formula with general formula (I), as claimed. To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail such that the Artisan can reasonably conclude that the inventor(s) had possession of the claimed invention.  Such possession may be demonstrated by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and/or formulae that fully set forth the claimed invention.  Possession may be shown by an actual reduction to practice, showing that the invention was “ready for patenting”, or by describing distinguishing identifying characteristics sufficient to show that Applicant was in possession of the claimed invention (January 5, 2001 Fed. Reg., Vol. 66, No. 4, pp. 1099-11).  
Overall, what these statements indicate is that the Applicant must provide adequate description of such core structure and function related to that core structure such that the Artisan of skill could determine the desired effect.  Hence, the analysis above demonstrates that Applicants have not described the numerous possible structural isomers that exhibit the requisite biological activities. As such, the Artisan of skill could not predict that Applicant possessed any additional species, except for those of general formula (I).
Therefore, the breadth of the claims as reading on numerous structural isomers that exhibit activity against phytopathogenic microorganisms, including those yet to be discovered; in view of the level of knowledge or skill in the art at the time of the invention, and the limited information provided in the specification, an Artisan of skill would not recognize from the 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3, 5-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite because it recites in multiple definitions of the variables, e.g. R1, “one or more carbon atoms of said cyclic ring system may be replaced by heteroatoms…” in each instance that this limitation is written in claim 1 it is indefinite because there are multiple cyclic ring systems named prior to this limitation, e.g. for the description of R1 for example, prior to the limitation applicants have claimed three different cyclic ring systems. As such this limitation renders the claim unclear each time it is used because it is unclear to the examiner which of these cyclic ring systems can have one or more carbon atoms replaced by heteroatoms? Can all of the listed cyclic ring systems have carbon atoms replace by heteroatoms or is it one of the specific ones claimed. Thus, the metes and bounds of the claimed compound scope is unclear to the examiner. For purposes of applying prior art the examiner has interpreted the limitation to mean that any of the cyclic groups listed prior to this limitation can have carbon atoms substituted for heteroatoms.
further substituted by one or more…” unless applicant’s intended this limitation to have some other meaning. Clarification is requested in applicant’s reply.
Claim 1 is further indefinite because in the description of A on pg. 5 it recites, that A is selected from the group consisting of…; wherein one or more carbon atoms are replaced by heteroatoms selected from N, O, S…and optionally including 1 to 3 ring members selected from C=O…SiR’2” It is unclear if applicant’s mean that in the C5-C18 heteroaryl group the heteroatoms comprise at least one N, O, or S and these other optional atoms within the C5 to C18 or if in addition to a heteroaryl group further carbon atoms can be replaced with N, O, S…which should be included in the original heteroaryl group. Thus, the metes and bounds of what applicants are trying to claim with this limitation is completely unclear to the examiner e.g. is the ring size still C5-C18 or with the 1-3 optional members can it get higher C8-C21?, Are the heteroatoms to be limited to N, O, S and the optional members or are other heteroatoms allowed, e.g. P? For purposes of applying prior art and searching the examiner is interpreting this limitation as the only heteroatoms allowed in the heteroaryl group are N, O, or S, Si, etc. but the examiner requests clarification in applicant’s next response. 
Claim 2 is also indefinite because it recites the same “which for its part may be substituted by one or more X…” limitation in several descriptions, e.g. R1 and R2…together, which makes this claim have the same issues as claim 1 for the same reasons that are discussed in claim 1.

Claim 11 is indefinite because it refers to compounds of general formula I according to claim 10. However, claim 10 is directed to the use of compositions not compounds which renders the claim indefinite as it is unclear if applicants actually meant to refer to the compounds of claim 9 or if they meant the compositions of claim 10?
Claim 14 is generally narrative and indefinite, and appears to fail to conform with current U.S. practice. It appears to be a literal translation into English from a foreign document and is replete with grammatical and idiomatic errors. Specifically, the examiner suggests rewording this claim as follows:
“A method of controlling or preventing phytopathogenic microorganisms in agricultural crops and/or horticultural crops comprising/consisting of applying effective amounts of a compound of general formula (I) according to claim 1 or a composition according to claim 5 in amounts of 1 g to 5 kg per hectare of agricultural or horticultural crops.”  

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 7 recites the broad recitation 1 to 90% by weight, and the claim also recites preferably 5 to 50% by weight which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of copending Application No. 16341459 in view of US20100093534 (‘534). ‘459 claims structurally similar compounds 
    PNG
    media_image1.png
    188
    234
    media_image1.png
    Greyscale
  (‘459’s formula (I)) to those instantly claimed,  
    PNG
    media_image2.png
    174
    261
    media_image2.png
    Greyscale
, and which differ in that the A group which is the same A group instantly claimed is connected via a carbon atom/CH2 group to the phenyl ring whereas in the instantly claimed compounds it is connected via the nitrogen atom, e.g. ‘459’s claimed compound N’-(4-benzyl-2,5-dimethylphenyl)-N-ethyl-N-methylformimidamide which only differs from the instantly claimed N’(2,5-dimethyl-4-(phenylamino)phenyl)-N-ethyl-N-
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
because the A group is connected by a CH2 vs the instantly claimed NH. ‘459 further teaches wherein their structurally similar compounds are used in the same methods for controlling/preventing phytopathogenic microorganisms in agricultural crops and compositions comprising these compounds and appropriate carriers and additional active agents including fungicides, etc. It would have been obvious to one of ordinary skill in the art to form the instantly claimed compounds when looking to ‘459 because ‘534 teaches structurally similar phenylamidines having the following structure  
    PNG
    media_image4.png
    182
    171
    media_image4.png
    Greyscale
, and wherein ‘534 teaches that A can be either a carbon atom/CH2, or an NH in the instantly claimed position and that both substitutions lead to fungicidal compounds [010], e.g. compounds which are active at controlling phytopathogenic microorganisms. As such, it would have been obvious to one of ordinary skill in the art to form compounds having the N atom connecting to the phenyl ring vs the carbon atom found in ‘459 because both substitutions the C and the N directly connected to the phenyl ring and in the para-position to the amidine group would be expected to exhibit activity against phytopathogenic microorganisms based on the teachings of ‘534.
This is a provisional nonstatutory double patenting rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 1-3, 5-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kunz et al. (US20100093534, English language equivalent of Kunz WO document cited on IDS) in view of Patani et al. (Chem. Rev., 1996, 96(8)¸3147-3176).
Applicant’s claim:
--Compound of applicant’s general formula I and the structural variants as described. Additionally compositions comprising these compounds and methods of controlling phytopathogenic microorganisms with these compounds.
Determination of the scope and content of the prior art
(MPEP 2141.01)
Regarding claims 1-3, Kunz broadly teaches applicant’s compounds wherein their A is NH, which corresponds to the instantly claimed NR8, wherein R8 is H; applicant’s R5 corresponds to the fluoroalkyl group in Kunz, and applicant’s R4 which corresponds to Kunz’s R4 and can be the same substituents that are instantly claimed, e.g. methyl group as in compound 3 in Kunz for example, and R6 and R7 are H; and wherein R1-R3 in Kunz overlap with the instantly claimed R1-R3 (e.g. R1 is hydrogen, R2 and R3 are C1-C6 alkyl or haloalkyl), and wherein applicant’s A which corresponds to Kunz’s R5 overlap in scope, specifically wherein R5 is C5-C18 aryl wherein one or more carbon groups can be replaced with N, O, S, which reads on the claimed C5-C18 heteroaryl groups as well as the claimed C6-C18 aryl (see entire document; [0010-0022]). Kunz further teaches wherein this scope of compounds has fungicidal activity/useful as fungicides which reads on the instantly claimed controlling phytopathogenic microorganisms (See entire document; abstract; title; claims). Kunz expressly teaches homologous examples to the compounds instantly claimed, specifically those in Table 1 which only differ wherein A is O instead of the instantly claimed NH group (See table 1; examples; claims; [0146]; [0206-0225]). 
Regarding claims 5-7, Kunz also teaches wherein these homologous compounds and the instantly claimed compounds which are broadly disclosed are useful for forming 
Regarding claims 8-14, Kunz further teaches methods of applying the compounds of general formula (I) and compositions comprising these compounds to control phytopathogenic fungi in agricultural crops, specifically wherein the crops are soybeans, and wherein the effective amounts/dosages from preferably 10g to 1 kg per hectare for treating plant parts and 1 gm to 5 kg per hectare for treating the soil both of which reads on the claimed range of 1 gm to 5kg per hectare ([0207-0220]; see all sections previously cited as well; [0259-0261]).
Ascertainment of the difference between prior art and the claims
(MPEP 2141.02)
	Kunz merely does not teach an express example of the instantly claimed compounds. However, as discussed above Kunz teaches homologous compounds, e.g. compound No. 3 and 4 in table 1. However, it would have been obvious to one of ordinary skill in the art to substitute the O atom that is preferably applicant’s A for the NR8 group instantly claimed because Kunz broadly teaches having applicant’s claimed NH group in this position and teaches that these compounds would also exhibit fungicidal activity and this would have been obvious substitution based on the teachings of Patani.
	Patani teaches that NH for O substitution was known in the art as NH is a classical bioisostere for O (See Table 2; section B, divalent bioisosteres pg. 3155-3156). 
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
It would have been obvious to one of ordinary skill in the art at the time of the instant invention to form the instantly claimed compounds when looking to Kunz because Kunz broadly discloses the instantly claimed compounds wherein their A in NH which is one of five In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (claimed and prior art compounds used in a method of treating depression would have been expected to have similar activity because the structural difference between the compounds involved a known bioisosteric replacement).
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the above claims would have been obvious to one of ordinary skill in the art within the meaning of 35 USC 103(a). 
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.


s 1-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bayer (EP2865265, with priority to 02/13/14) in view of Kunz et al. (US20100093534) and Patani et al. (Chem. Rev., 1996, 96(8)¸3147-3176).
Applicant’s claims are as discussed above.

Determination of the scope and content of the prior art
(MPEP 2141.01)
Regarding claims 1-4, Bayer teaches structurally similar compounds to those instantly claimed, specifically compound I-d 
    PNG
    media_image5.png
    167
    345
    media_image5.png
    Greyscale
 (see [0050]) which only differs from the instantly claimed compound, N’(2,5-dimethyl-4-(phenylamino)phenyl)-N-ethyl-N-methylformimidamide 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
 in that it contains an O between the two phenyl rings instead of the instantly claimed NR8/NH (See entire document; abstract; [0010-0011]; [0012-0014]. 
Regarding claims 5-7, Bayer also teaches wherein these structurally similar compounds are useful for forming compositions with inert carriers, e.g. aliphatic or aromatic hydrocarbons, water, DMSO and wherein these compositions can be further combined with other known fungicides, insecticides, etc. and wherein the compounds of general formula (I) are used in the compositions in amounts of 0.5-90% by weight (See entire document; sections cited above and [0015-0025]; [0034]; [0047-0052]; [0071-0080]; [0089-0090]; [0091, with other fungicides, insecticides, etc.]).
Regarding claims 8-14, Bayer further teaches methods of applying the compounds of general formula (I) and compositions comprising these compounds to control phytopathogenic fungi in agricultural crops, specifically wherein the crops include soybeans, nuts, Cucurbitaceae, horticultural/ornamental plants, etc. and wherein the effective amounts/dosages from preferably 10g to 1 kg per hectare for treating plant parts and 1 gm to 5 kg per hectare for treating the soil both of which reads on the claimed range of 1 gm to 5kg per hectare (see all sections previously cited; entire document; [0092-105]; [0194-198]; etc.).

Ascertainment of the difference between prior art and the claims
(MPEP 2141.02)
	Bayer does not teach an express example of the instantly claimed compounds. However, as discussed above Bayer teaches structurally similar compounds to those specifically claimed, e.g. I-d. However, it would have been obvious to one of ordinary skill in the art to substitute the O atom for the instantly claimed NR8 group because Kunz broadly teaches that O and NH can be present at applicant’s position of NR8 because Kunz broadly teaches having applicant’s claimed NH group in this position and teaches that these compounds would also exhibit fungicidal activity (See table 1; examples; claims; [0146]; [0206-0225]; [0010-0022]; and other sections cited above) and this would have been and obvious substitution to make in the compounds of Bayer when taken in view of the teachings of Patani.
	Patani teaches that NH for O substitution was known in the art as NH is a classical bioisostere for O (See Table 2; section B, divalent bioisosteres pg. 3155-3156). 
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
It would have been obvious to one of ordinary skill in the art at the time of the instant invention to form the instantly claimed compounds when looking to the combination of Bayer, Kunz, and Patani because Bayer teaches structurally very similar fungicidal compounds for use In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (claimed and prior art compounds used in a method of treating depression would have been expected to have similar activity because the structural difference between the compounds involved a known bioisosteric replacement).
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the above claims would have been obvious to one of ordinary skill in the art within the meaning of 35 USC 103(a). 

Additional Prior Art of Relevance
	WO2000/046184A1 (from ISR/IDS) also broadly teaches compounds of applicant’s formula but is similar to Kunz above in that it does not teach any specific examples of the instantly claimed compounds.
Conclusion
	Claims 1-14 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin E Hirt whose telephone number is (571)270-1077.  The examiner can normally be reached on 9:30-7:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue X Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/ERIN E HIRT/Primary Examiner, Art Unit 1616